DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selvaganapathy et al., US pg. Pub. No. (2019/0200320) referred to hereinafter as Selvaganapathy.
As per claim 1, Selvaganapathy teaches a method of navigating a vehicle with an electronic device using bilateration to a desired location, said method comprising the steps of: receiving, with the electronic device, a plurality of signals emitted from a plurality of transmitting devices within a vicinity of the electronic device (see at least abstract, Para 30-34, 48-51, 64); determining a signal quality for the plurality of signals that are received based on: 1) a received signal strength indicator or 2) a received signal power and a received signal gain, and signal propagation characteristics based on transmitting device information that comprises manufacturer and type of transmitting device for each of the plurality of transmitting devices (see at least abstract, Para 30-34, 48-51, 64); comparing the signal propagation characteristics with either 1) the received signal strength indicator 

As per claim 2, Selvaganapathy teaches a method as set forth in claim 1 further comprising the step of retrieving a current direction of the vehicle through the electronic device and comparing the current direction to an initial direction and restarting said method in response to the current direction and the initial direction being the same (see at least abstract, Para 30-34, 48-51, 64).

As per claim 3, Selvaganapathy teaches a method as set forth in claim 1 further comprising the step of retrieving a current direction of the vehicle through the electronic device and comparing the current direction to an initial direction and determining whether the current location is within specified boundaries (see at least abstract, Para 30-34, 48-51, 64).



As per claim 5, Selvaganapathy teaches a method as set forth in claim 1 further comprising the step of calculating an estimated location based on a previous location, velocity and direction of the vehicle through using electronic device, and establishing a tolerance associated with the estimated location (see at least abstract, Para 30-34, 48-51, 64).

As per claim 6, Selvaganapathy teaches a method as set forth in claim 5 wherein the velocity and direction are provided by at least one or more of an accelerometer or a gyroscope (see at least abstract, Para 30-34, 48-51, 64).

As per claim 7, Selvaganapathy teaches a method as set forth in claim 5 further comprising the step of comparing the estimated location to the current location to determine if the current location is within the tolerance and storing locations within the tolerance (see at least abstract, Para 30-34, 48-51, 64).

As per claim 8, Selvaganapathy teaches a method as set forth in claim 5 wherein the step of generating new coordinates further comprises the steps of developing first and second transmission circles based upon the distances from the transmitting devices and signal propagation characteristics (see at least abstract, Para 30-34, 48-51, 64); 

As per claim 9, Selvaganapathy teaches a method as set forth in claim 8 further comprising the step of determining if the current location is within the tolerance and if one of the intersection coordinates are within the tolerance, then this intersection coordinate is deemed reliable (see at least abstract, Para 30-34, 48-51, 64).

As per claim 10, Selvaganapathy teaches a method as set forth in claim 9 wherein the step of determining which of the two points of intersection are reliable is further defined as comparing the points of intersection with the current and desired locations relative to the velocity and direction inputs and determine which of the points is feasible (see at least abstract, Para 30-34, 48-51, 64).

As per claim 11, Selvaganapathy teaches a method as set forth in claim 10 further comprising updating transmission circles based upon changes to the signal propagation characteristics for each signal measured (see at least abstract, Para 30-34, 48-51, 64).


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665